Name: COMMISSION REGULATION (EC) No 723/95 of 31 March 1995 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: economic policy;  plant product;  trade policy;  cooperation policy
 Date Published: nan

 1 . 4 . 95 EN Official Journal of the European Communities No L 73/37 COMMISSION REGULATION (EC) No 723/95 of 31 March 1995 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the third subparagraph of Article 1 3 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 1 1 (2) thereof, Whereas Article 2 of Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricul ­ tural products as food aid (3) lays down that the portion of the expenditure corresponding to the export refunds on the products in question fixed under Community rules is to be charged to the European Agricultural Guidance and Guarantee Fund, Guarantee Section ; Whereas, in order to make it easier to draw up and manage the budget for Community food aid actions and to enable the Member States to know the extent of Community participation in the financing of national food aid actions, the level of the refunds granted for these actions should be determined ; Whereas the general and implementing rules provided for in Article 13 of Regulation (EEC) No 1766/92 and in Article 17 of Regulation (EEC) No 1418/76 on export refunds are applicable mutatis mutandis to the above ­ mentioned operations ; Whereas the specific criteria to be used for calculating the export refund on rice are set out in Article 3 of Council Regulation (EEC) No 1431 /76 (4) ; Whereas the refunds fixed by this Regulation are appli ­ cable without any variations, for all destinations ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For Community and national food aid operations under international agreements or other supplementary programmes, the refunds applicable for April 1995 to cereals and rice sector products shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 166, 25. 6 . 1976, p. 1 . 0 OJ No L 288 , 25. 10 . 1974, p . 1 . (4) OJ No L 166, 25. 6 . 1976, p. 36. No L 73/38 I ENI Official Journal of the European Communities 1 . 4 . 95 ANNEX to the Commission Regulation of 31 March 1995 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid (ECU/tonne) Product code Refund 1001 10 00 400 0,00 1001 90 99 000 56,00 1002 00 00 000 65,00 1003 00 90 000 67,00 1004 00 00 400 63,00 1005 90 00 000 72,00 1006 20 92 000 237,60 1006 20 94 000 237,60 1006 30 42 000  1006 30 44 000  1006 30 92 100 297,00 1006 30 92 900 297,00 1006 30 94 100 297,00 1006 30 94 900 297,00 1006 30 96 100 297,00 1006 30 96 900 297,00 1006 40 00 000  1007 00 90 000 72,00 1101 00 15 100 68,00 1101 00 15 130 68,00 1102 20 10 200 97,06 1102 20 10 400 83,20 1102 30 00 000  1102 90 10 100 92,42 1103 11 10 200 0,00 1103 11 90 200 0,00 1103 13 10 100 124,79 1103 14 00 000  1104 12 90 100 129,00 1104 21 50 100 123,22 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), amended.